Citation Nr: 0840669	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right upper 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The veteran had active service from June 1954 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In November 2008, the Board granted a motion to advance this 
appeal on its docket.

The issues of entitlement to initial evaluations in excess of 
20 percent for peripheral neuropathy of the left and right 
upper extremities are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The veteran's service-connected disabilities result in the 
need for regular aid and attendance of another person.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(1) (West 2002); 38 C.F.R. 
§§ 3.102, 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

Aid and Attendance

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for the VA to consider the enumerated factors 
within the regulation.  Second, because the regulation 
provides that "[i]t is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made," the logical inference 
to be drawn from this language, although not explicitly 
stated, is that eligibility requires at least one of the 
enumerated factors be present.  Third, because the regulation 
provides that "[t]he particular personal function which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole," the logical 
inference to be drawn from this language, again although not 
explicitly stated, is that the "particular personal function" 
refers to the enumerated factors.  Turco v. Brown, 9 Vet. 
App. 222, 224-5 (1996).

Service connection is currently in effect for residuals of 
lung cancer total pneumectomy, rated as 100 percent 
disabling; chronic renal insufficiency with hypertension 
associated with diabetes mellitus, type 2, (DM) rated as 60 
percent disabling; bilateral pseudophakia, associated with 
DM, rated as 30 percent disabling; DM, rated as 20 percent 
disabling; peripheral neuropathy of the left upper extremity 
associated with DM, rated as 20 percent disabling; peripheral 
neuropathy of the right upper extremity associated with DM, 
rated as 20 percent disabling; peripheral neuropathy of the 
right lower extremity, associated with DM, rated as 20 
percent disabling; peripheral neuropathy of the left lower 
extremity associated with DM, rated as 20 percent disabling; 
residuals of prostate cancer, rated as 10 percent disabling; 
and erectile dysfunction, rated as noncompensable.  The 
veteran is also in receipt of special compensation for loss 
of use of a creative organ.  

The veteran was initially afforded an aid and attendance 
examination in August 2006.  At the time of the examination, 
the veteran's wife indicated that she had to bathe him, wash 
his hair, and drive him where he needed to go.  She also 
noted that she had to bring him his food and help him dress.  
The veteran stated that he could not lift anything like 
groceries.  He also reported that he could drive, but not in 
the city with frequent stopping and starting, as his legs 
would give out.  

The veteran drove to the examination with his wife.  He was 
not hospitalized or bedridden.  His vision was "good" in 
both eyes following cataract surgery.  The vision was better 
than 5/200 in both eyes.  The veteran could protect himself 
from the hazards of his daily environment.  He was oriented 
and gave a good history.  He complained of dizziness.  The 
veteran took his time when getting up and reported having no 
bladder or stool incontinence.  There was no memory loss.  
Poor balance affected his walking.  The veteran's wife had to 
help him with some of his activities of daily living.  On a 
typical day, the veteran would sit and watch television and 
read.  He would also play with his grandchildren that lived 
with him.  He did not work or cook.  

In his November 2006 notice of disagreement, the veteran 
indicated that his mobility was greatly affected by his 
peripheral neuropathy, which was in both his feet and hands.  
He reported that he could no longer do even the smallest 
tasks for himself, as he could not walk more than a few feet 
and had decreased sensation in his finger tips.  He also 
noted having very poor balance due to the decreased sensation 
in the soles of his feet.  The veteran indicated that he 
needed assistance to bathe and dress, to have his meals 
prepared, to dispense his medications, and to leave home.  

In his May 2007 substantive appeal, the veteran reported that 
he was experiencing numbness in his hands and was having more 
problems holding things as it was difficult to feel or grip.  
He also indicated that he was unable to walk more than a few 
feet without experiencing extreme shortness of breath and 
pain in both his legs.  He further stated that he could no 
longer bathe himself because he could not hold the soap and 
because of weakness in his hands and arms.  He also noted 
that his wife had to assist him with dressing as he could not 
button his shirt or fasten his pants.  The veteran further 
indicated that his wife had to dispense his medications and 
prepare his meals.  He stated that he would have to hire 
someone to come in daily to assist him with all of his 
activities of daily living were it not for his wife.  

At a May 2007 VA examination, the veteran's wife reportedly 
was required to help him attend the examination.  He was able 
to only drive halfway to the examination.  The veteran was 
not hospitalized or permanently bedridden.  His vision was 
better than 5/200.  He was able to manage his own benefit 
payments.  He had the capacity to protect himself from the 
hazards and dangers of his daily environment.  The veteran 
complained of dizziness and he had to get up slowly.  He 
could walk no more than 25 yards.  Most of the time he used a 
scooter to get around the house or outside.  He could only 
drive a short distance or walk no more than 25 yards before 
becoming short of breath.  

The veteran's wife had to assist him with bathing and 
dressing.  He was unable to button his shirts and needed 
assistance to put on his shoes.  He could not cook for 
himself but could feed himself.  He was able to shave himself 
but became very fatigued after this and had to rest after 
shaving.  Most days he watched television, played with his 
grandson, and did needle work.  He was retired.  The veteran 
went out with his wife to church during the week.  

Physical examination revealed that the veteran ambulated very 
slowly and for only short distances.  He was only able to 
ambulate 10 feet before having to hold onto the side of the 
wall.  His gait was wide-based.  With regard to the upper 
extremities, the veteran was able to feed himself and toilet 
himself but was unable to fasten his clothing due to the 
diabetic peripheral neuropathy in his fingers.  He was also 
unable to bathe himself due to shortness of breath because of 
his lung cancer.  Functional restrictions of the lower 
extremities due to diabetic neuropathy affected his weight-
bearing, balance, and propulsion.  The examiner noted that 
the veteran had DM, hypertension, cancer of the prostate, 
lung cancer status post left lung resection, and required 
assistance for activities of daily living.  

In August 2008, a private physician provided a medical 
statement to the veteran's representative.  The physician 
opined that the veteran would require assistance bathing; was 
blind, although his vision was not reported; and was not able 
to leave his home without assistance.  The physician also 
reported that the veteran could ambulate 20 to 30 feet.  The 
representative also provided a statement from an unidentified 
party opining as to the veteran's ability to care for 
himself.

Analysis

As noted above, the weight of the evidence is to the effect 
that the veteran's service-connected disabilities prevent him 
from bathing and dressing himself.  He also cannot cook for 
himself and is severely limited in his ambulation due to his 
service-connected disabilities.  The May 2007 examiner 
specifically found that the veteran required assistance with 
his activities of daily living.  The Board also notes that 
the veteran's wife must assist him when attending medical 
appointments due to his service-connected disabilities.  

The evidence supports a finding that the veteran's service 
connected disabilities render him so helpless as to be in 
need of regular aid and attendance.  Accordingly, the appeal 
is granted.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted.  


REMAND

At the time of a May 2006 VA examination, the veteran was 
noted to have mild peripheral neuropathy of all four 
extremities.  In his November 2006 notice of disagreement, he 
indicated that he could no longer perform even the smallest 
tasks as a result of his peripheral neuropathy.  In his May 
2007, substantive appeal, he wrote that he was experiencing 
more numbness in his hands and having more and more problems 
holding anything, including difficulty with feeling and 
gripping.  

While the veteran was afforded an additional VA examination 
in May 2007, relating to his claim for aid and attendance, 
the examiner did not comment upon the severity of the 
veteran's bilateral upper extremity neuropathy.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
An additional VA examination to determine the extent of any 
current bilateral upper extremity neuropathy is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to determine the 
severity of his service-connected right 
and left upper extremity neuropathy.  The 
claims folder must be made available for 
review.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner should note all neurological 
abnormalities caused by peripheral 
neuropathy of the upper extremities and 
should note whether or not such disease 
causes complete or partial paralysis, or 
neuritis or neuralgia.  If there is 
partial paralysis, neuritis, or 
neuralgia, the examiner should describe 
such paralysis as mild, moderate, or 
severe.

2.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


